Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,892,799. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims as detailed above are substantially identical and do not recite patentably distinct claims as the as detailed below are substantially identical and do not recite patentably distinct claims. The inclusion the term proximity and changing cover to represent are not patently distinct differences.
17/145,686
16/183,227
1. A method of operating a first antenna capable of magnetically coupling in
reactive near-field proximity to a second antenna, the method comprising:

coupling a magnetic field between the first antenna and the second antenna, the first and
second antenna (i) resonant at an operating frequency, and (ii) located within reactive near-field proximity, 
wherein the reactive near field proximity representing a region that is less than a
distance of 0.159 of the free space wavelength for the operating frequency; and

providing a receiving system with a threshold amount of wireless inductive power
exceeding 1 watt,

wherein each of the first and second antennas have a spherical volume with a diameter
less than 1/20 of the free space wavelength of the operating frequency;

wherein the energy dissipated to far-field radiation, per cycle, due to circulating currents
from the first antenna is less than 1/2 the peak energy stored in the magnetic field; and
wherein one or both of the first antenna and the second antenna is a dipole resonant at
the operating frequency.

1. A method of operating a first antenna capable of magnetically coupling in a 
reactive near field to a second 
antenna, the method comprising: 

coupling a magnetic field between the first antenna and the second antenna, the first and second antennas (i) resonant at an operating frequency, and (ii) located within the reactive near field , 
wherein the reactive near field covers a region that is less than a distance of 0.159 of a free space wavelength for the operating frequency away from the first antenna; and 

providing a receiving system with a threshold amount of wireless inductive power exceeding 1 watt, 

wherein each of the first and second antennas are sized to fit inside a spherical volume with a diameter less than 1/20 of a free space wavelength of the operating frequency; 

wherein energy dissipated to far-field radiation, per cycle, due to circulating currents from the first antenna is less than 1/2 the peak energy stored in the magnetic field; and 
wherein one or both of the first antenna and the second antenna is a dipole resonant at the operating frequency.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite first and second antennas have a spherical volume with a diameter less than 1/20 of the free space wavelength of the operating frequency however the antennas are not spherical in shape therefore it is unclear how the volume is calculated or what the claim is limited to by the limitation have a spherical volume. Further the claim recites “capable of magnetically coupling in reactive near-field proximity to a second antenna” it is unclear if this limitation is required by the claim. The claim recites a method operating an antenna in a near field proximity however includes limitations directed far-field radiation. No far-field coupling is claimed. It is unclear if the method requires both near and far field operation


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836